Order of the County Court of Nassau county, in so far as it vacates the justice’s judgment and grants a new trial, reversed on the law and the facts, with costs, and motion to set aside the justice’s judgment denied. Concededly, the appeal was not taken within the twenty days authorized by section 428 of the Justice Court Act. It was, therefore, no appeal, and the County Court was correct in dismissing it, but incorrect in so far as it vacated the judgment, a power which could be exercised only under section 453 of the Justice Court Act where an appeal was pending and taken in time. (See Baker R. & L. Co., Inc., v. Buel, 188 App. Div. 822.) Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.